         Case 1:20-cv-01508-AT Document 1 Filed 04/09/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MSJ REX HOLDINGS, LLC d/b/a )
SHELL FOOD MART,            )
                            )
    Plaintiff,              )
                            )               CIVIL ACTION FILE NO.
v.                          )
                            )               _______________________
NATIONWIDE MUTUAL           )
INSURANCE COMPANY,          )
                            )
    Defendant.              )

                          NOTICE OF REMOVAL

      Defendant Nationwide Mutual Insurance Company (“Nationwide”) hereby

removes this action from the State Court of Gwinnett County, Georgia, and states

as follows:

                                       1.

      This civil action was filed on March 9, 2020 in the State Court of Gwinnett

County, Georgia under the caption MSJ Rex Holdings, LLC d/b/a Shell Food Mart

v. Nationwide Mutual Insurance Company, Civil Action No. 20-C-01686-S1 (the

“State Court Action”). It was served on Nationwide’s registered agent on March

13, 2020. (Exhibit A, attached.) This notice is filed timely within 30 days as

allowed by 28 U.S.C. § 1446(b).
          Case 1:20-cv-01508-AT Document 1 Filed 04/09/20 Page 2 of 4




                                          2.

      For purposes of federal court jurisdiction, Plaintiff MSJ Rex Holdings, LLC

is a citizen of Georgia, where its members are citizens.

                                          3.

       Nationwide is a citizen of Ohio, where it is incorporated and has its

principal place of business.

                                          4.

      Plaintiff in the State Court Action seeks insurance proceeds in excess of

$75,000, exclusive of costs and interest. More specifically, Plaintiff seeks at least

$284,568 for alleged storm damage to a building under a policy issued by

Nationwide, in addition to other relief. (Ex. A, Compl. ¶¶ 6, 9, 16, 47.)

                                          5.

      The State Court Action is removable pursuant to 28 U.S.C. § 1441 because

the United States District Court has original jurisdiction over this case by reason of

diversity of citizenship pursuant to 28 U.S.C. § 1332(a).

                                          6.

      Pursuant to 28 U.S.C. §1446(a), this Court is the United States District Court

for the district and division embracing the place where the State Court Action is

pending and is the appropriate court for removal pursuant to 28 U.S.C. § 1441(a).

                                          2
          Case 1:20-cv-01508-AT Document 1 Filed 04/09/20 Page 3 of 4




                                            7.

       Pursuant to 28 U.S.C. §1446(a), a copy of all process, pleadings, and orders

served on Nationwide is attached hereto as Exhibit A. Nationwide reserves the

right to assert all defenses available to it.

                                            8.

       Nationwide will file a copy of this Notice of Removal with the Clerk of the

State Court of Gwinnett County and give prompt written notice of the filing of this

Notice of Removal to counsel of record for Plaintiff as required by 28 U.S.C.

§ 1446(d). (Exhibit B, attached).

                                            9.

       WHEREFORE, Nationwide removes this matter to this Court.

                                          FREEMAN MATHIS & GARY, LLP

                                          /s/ Philip W. Savrin
                                          Philip W. Savrin
                                          Georgia Bar No. 627836
                                          psavrin@fmglaw.com
                                          Jessica C. Samford
                                          Georgia Bar No. 231518
                                          jsamford@fmglaw.com

                                          Counsel for Nationwide
100 Galleria Parkway
Suite 1600
Atlanta, Georgia 30339-5948
T: 770.818.0000
F: 770.937.9960
                                                3
          Case 1:20-cv-01508-AT Document 1 Filed 04/09/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day served the within and foregoing NOTICE

OF REMOVAL by depositing a true and correct copy thereof in the United States

mail, postage prepaid, properly addressed, and electronically filed the same

with the Clerk of Court using the CM/ECF system, which will automatically send

e-mail notification of such filing, to the following attorneys of record:

                                J. Remington Huggins
                                  Michael D. Turner
                             The Huggins Law Firm, LLC
                                 110 Norcross Street
                                 Roswell, GA 30075

      This 9th day of April, 2020.


                                        /s/ Philip W. Savrin
                                        Philip W. Savrin
                                        Georgia Bar No. 627836
                                        psavrin@fmglaw.com
                                        Jessica C. Samford
                                        Georgia Bar No. 231518
                                        jsamford@fmglaw.com

                                        Counsel for Nationwide

FREEMAN MATHIS & GARY, LLP
100 Galleria Parkway
Suite 1600
Atlanta, Georgia 30339-5948
T: 770.818.0000
F: 770.937.9960

                                          4
